        Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 1 of 40




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                                                   Criminal No. I8-10205-DJC
 UNITED STATES OF AMERICA

                                                   Violations:
        V.

                                                   Count One: Conspiracy to Commit Export
 (1) SHUREN QIN,                                   Violations (50 U.S.C. § 1705)

 (2) LINKOCEAN TECHNOLOGIES, LTD.,                 Coimts Two and Three: Visa Fraud
                                                   (18. U.S.C. § 1546(a))
 and
                                                   Count Four: Conspiracy to Defraud the United
 (3) NORTHWESTERN POLYTECHNICAL                    States (18 U.S.C. §371)
 UNIVERSITY, a/k/a NORTHWESTERN
 POLYTECHNIC UNIVERSITY, a/k/a                     Counts Five and Six: False Statements
 NORTHWEST POLYTECHNIC                             (18U.S.C. § 1001)
 UNVERSITY, a/k/a NORTH
 POLYTECHNICAL UNIVERSITY,                         Counts Seven Through Ten: Money
                                                   Laundering (18 U.S.C. § 1956)

                                                   Counts Eleven Through Fourteen: Smuggling
        Defendants                                 (18 U.S.C. §554)

                                                   Forfeiture Allegations: (18 U.S.C. § 981(a) and
                                                   28 U.S.C. § 2461(c))



                               FIRST SUPERSEDING INDICTMENT


The Grand Jury charges that:

                               INTRODUCTORY ALLEGATIONS


       A.     Defendants. Their Co-conspirators. and Related Governmental Entities


       1.     SHUREN QIN ("QIN") is a Chinese national who entered the United States and

obtained status as a conditional lawful permanent resident ("LPR") through the EB-5 Immigrant

Investor Visa Program ("EB-5 Program") in or about November 2014.

                                              I
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 2 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 3 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 4 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 5 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 6 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 7 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 8 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 9 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 10 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 11 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 12 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 13 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 14 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 15 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 16 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 17 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 18 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 19 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 20 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 21 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 22 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 23 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 24 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 25 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 26 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 27 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 28 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 29 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 30 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 31 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 32 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 33 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 34 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 35 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 36 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 37 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 38 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 39 of 40
Case 1:18-cr-10205-DJC Document 106 Filed 10/30/18 Page 40 of 40
